103 F.3d 137
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Paul BOROVAC, an individual, Plaintiff-Appellant,v.WASHOE COUNTY, a political subdivision of the State ofNevada;  Don Bissett, individually and in his officialcapacity as Comptroller for Washoe County, Estella Henry,individually and in her official capacity as Senior AccountClerk for Washoe County Office of Comptroller;  CarolynStoffel, Senior Account Clerk for Washoe County Office ofComptroller;  Katherine L. Garcia, individually and in herofficial capacity as Chief Deputy Comptroller of WashoeCounty, Defendants-Appellees.
No. 95-17160.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 8, 1996.Decided Nov. 20, 1996.

Before:  RONEY,* BEEZER, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Paul Borovac appeals the district court's grant of summary judgment in favor of his former employer, Washoe County, on five claims arising from his termination:  1) sex discrimination;  2) retaliatory discharge;  3) hostile work environment;  4) failure to remedy sex discrimination in the workplace;  and 5) denial of due process in violation of 42 U.S.C. § 1983.


3
Washoe County produced substantial documentary evidence establishing that it fired Borovac, after providing him with ample opportunity to be heard, because he was a substandard employee.  Borovac, on the other hand, failed to produce any meaningful evidence that he was disfavored for improper reasons by the same women supervisors who hired him or that he was subjected to discrimination, retaliation or a hostile work environment.


4
AFFIRMED.



*
 The Honorable Paul H. Roney, Senior Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3